DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the prior art does not teach or render obvious the screen printing method in combination with all the method steps as recited and in particularly the step of a first squeegee overtaking step of moving the first holding member in the first direction below the first squeegee which is in a retracted position and move the first holding member to a first end position in front of the first squeegee after the first squeegee moving step, and a first loading step of lowering the first squeegee from the retracted position and moving the first squeegee in the first direction toward the first holding member positioned at the first end position to load the first viscous fluid on the first holding member, and a first holding step of holding the first viscous fluid by the first holding member at the first end position spaced apart from the first start position in the first direction.
With respect to claim 5, the prior art does not teach or render obvious a screen printing machine in combination with all the structure as recited and in particularly a printing control device configured to move the first holding member in the first direction below the first squeegee which is in a retracted position and move the first holding .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fukakusa (JP 2017-71072) teaches moving the solder from the first recovery plate 54 to the second recovery plate 64.  Additionally, teaches unidirectional printing process wherein the first collection plate 54 is moved to the printing end position along the screen mask and collects solder (Figure 7c).  Therefore, Fukakusa does not teach a first squeegee overtaking step of moving the first holding member in the first direction below the first squeegee which is in a retracted position and move the first holding member to a first end position in front of the first squeegee after the first squeegee moving step, and a first loading step of lowering the first squeegee from the retracted 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853